Citation Nr: 0430012	
Decision Date: 11/08/04    Archive Date: 11/15/04

DOCKET NO.  03-03 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 30 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, and from September 1950 to August 1951.  He was 
awarded the Purple Heart medal and a Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 30 percent disability 
rating, effective from October 2001.

In July 2004, the veteran presented testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
folder and has been reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  The service-connected PTSD is primarily manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks due to depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment.  

3.  The veteran has not submitted evidence tending to show 
that his service-connected PTSD requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.



CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, 
Diagnostic Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letters dated in December 2001, January 2002, June 2002, 
and October 2003, the RO advised the veteran of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his 
increased rating claim, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received and was 
requested to provide authorization for the release of any 
additional private medical records.  The veteran was also 
asked to identify any additional information or evidence that 
he wanted VA to try and obtain.  

The August 2002 rating decision, the January 2003 statement 
of the case (SOC), the February 2003 supplemental statement 
of the case (SSOC), the January 2004 SSOC, and the May 2004 
SSOC collectively notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for increase.  The 
January 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

The veteran identified relevant treatment from a private 
physician, Dr. Arnold, and the claims folder contains records 
from such medical provider.  The veteran also identified 
treatment from Dr. L. Clarke and Dr. C. Bushnell, however, it 
was learned that the veteran's treatment records have since 
been destroyed because treatment was received many years 
prior.  Service medical records, treatment records from the 
VA medical facility in Poplar Bluff and from West Plains 
Clinic are of record.  The veteran was afforded examinations 
for VA purposes in February 2002 and December 2003.  

The veteran testified that he receives treatment every 6 
months for his PTSD at the VA clinic and stated that his most 
recent treatment was in July 2004 at the West Plains Clinic.  
However, he did not indicate that his symptoms had increased 
in severity during at the time of his July 2004 visit.  
Treatment records as recent as January 2004 from the West 
Plains Clinic are of record.  Accordingly, the Board finds 
that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Factual Background

VA treatment records from the Poplar Bluff medical facility 
and the West Plains Clinic dated from August 1999 to January 
2004 are of record.  In August 1999, the veteran was seen in 
the VA mental health unit.  The examiner noted that the 
veteran's depression and anxiety were under good control and 
that the veteran was enjoying life while remaining active.  
The veteran's sleep and appetite were described as good.  

According to VA treatment notes dated in January 2001, the 
veteran reported having memory problems.  In February 2000 
and December 2000, the veteran's anxiety and depression were 
well controlled.  

In February 2002, the veteran presented himself for a VA PTSD 
examination.  The veteran appeared neat, appropriately 
dressed, and maintained good eye contact.  The veteran 
reported having nightmares and flashbacks about Korea 
approximately once per week.  The veteran indicated that he 
slept "pretty good" but experienced bad dreams.  He stated 
that his temper was in good control and admitted to being 
hypervigilant.  He stated that he did not enjoy life too 
much.  On examination, the veteran's affect was neutral.  His 
speech was clear, coherent, and goal directed.  He was alert 
and oriented to person.  Attention and concentration were 
moderately to severely compromised.  The veteran had 
difficulty counting serial numbers and subtracting certain 
numbers.  His intellect, insight, and judgment were 
considered to be fair.  Axis I diagnosis was PTSD.  The 
severity of the veteran' psychosocial stressors was moderate.  
The examiner noted that the veteran carried a mild degree of 
symptoms and his GAF score was estimated to be between 68 and 
70.  

In March 2002, the veteran was diagnosed, in pertinent part, 
with chronic depression.  In September 2002, the veteran 
reported having some nightmares and becoming more irritable.  
The examiner prescribed an increase in medication.  

In March 2003, the veteran received psychiatric treatment 
from a private physician, Dr. Arnold.  The veteran reported a 
history of depression, anxiety, suicidal ideation, and PTSD.  
Assessment was PTSD.  

According to March 2003 VA treatment notes, the veteran was 
extremely tearful and reported having nightmares.  He felt 
that his medications were not helping his anxiety, depression 
and nightmares.  There was no suicidal or homicidal ideation.  
His GAF score was 40.  The examiner noted that the veteran 
was suffering greatly at the time and in need of more 
aggressive intervention.  

In May 2003, the veteran was referred to the VA PTSD clinical 
team for evaluation.  The veteran reported nightmares, 
depression, anxiety, and intrusive thoughts.  He also 
indicated that he had problems with his concentration, anger, 
memory, and relationships.  The veteran stated that he cried 
easily and frequently.  The veteran also indicated that he 
abused alcohol following his discharge from service until 
approximately 1983; this abuse caused him occupational and 
personal problems.  Axis I diagnoses were chronic PTSD, 
moderate recurrent depression, and nonspecific anxiety 
disorder.  The veteran's stressors were described as severe, 
and his GAF score was 45, and 55 for the past year.  

In December 2003, the veteran presented himself for a VA PTSD 
examination.  The veteran reported sleep disturbances.  He 
described his temper as controlled and admitted to 
hypervigilance.  He indicated that he felt panicky around 
other people and in large crowds.  The veteran noted that he 
had had difficulty in finding jobs and reported having 15 
jobs since service.  He last worked as a dishwasher for a 
restaurant.  On examination, the veteran's affect was 
generally calm.  His speech was clear, coherent and goal 
oriented.  He denied any active suicidal thoughts, homicidal 
thoughts, hallucinations, or paranoid thinking.  The examiner 
noted that the veteran's concentration was moderately 
compromised.  Axis I diagnosis was PTSD.  The severity of the 
veteran's psychosocial stressors was described as moderate.  
The examiner noted that the veteran's major PTSD symptom was 
his nightmares.  The veteran's GAF score was 65.  The veteran 
suggested that he was not working due to old age.  

In January 2004, the veteran reported a dramatic improvement 
in his mood.  In April 2004, he presented for PTSD group 
therapy.  At that time, his affect was appropriate.  There 
was no apparent suicidal or homicidal ideation.  

In July 2004, the veteran testified at his personal hearing.  
He stated that his wife died in January 2004 and her death 
caused his PTSD symptoms to worsen.  He does not regularly 
attend church and does not have any friends.  He recently 
developed a close relationship with two of his children; he 
does not have a relationship with his other three children.  

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In accordance with the rating schedule, PTSD is evaluated 
under the general rating formula for mental disorders.  A 10 
percent evaluation is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

A 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).  

Analysis

The veteran contends that the currently assigned 30 percent 
evaluation does not adequately reflect the severity of his 
PTSD.  

The evidence of record indicates that the veteran's PTSD is 
primarily manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild memory 
loss.  The Board recognizes the fluctuation in the veteran's 
GAF score, dropping to 40 in March 2003 and increasing to 65 
in December 2003.  Also, during examinations, the veteran had 
some difficulty answering certain mathematical questions.  
Notwithstanding, the evidence does not suggest that the 
veteran has had panic attacks more than once per week, a 
flattened affect, impaired judgment, or impaired abstract 
thinking.  On examinations, the veteran's affect was 
generally neutral and his speech was clear, coherent and goal 
oriented.  While the veteran has had some difficulty 
maintaining relationships, he has managed to develop a close 
relationship with two of his children.  Furthermore, in 
January 2004, the veteran reported a dramatic improvement in 
his mood.  Even following the death of his wife later that 
month, the veteran's affect was described as appropriate 
during an April 2004 group therapy.  The veteran's disability 
picture does not more nearly approximate the criteria for a 
50 percent evaluation.  Consequently, an evaluation in excess 
of 30 percent is not warranted.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

The Board has also considered whether the veteran is entitled 
to a staged rating.  See Fenderson v. West, supra.  It is the 
Board's opinion, however, that at no time during the pendency 
of this appeal has the veteran's service- connected PTSD been 
more than 30 percent disabling.  As such, a staged rating is 
not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court of Appeals for 
Veterans Claims has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, the evidence of record 
does not indicate the veteran is frequently hospitalized for 
PTSD and there is no indication that this disability has a 
marked interference with employment beyond that contemplated 
within the schedular standards.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  VAOPGCPREC 6-96 (1996).


ORDER

The appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



